DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  
Applicant’s arguments filed 10/23/2020 regarding claim 1 are drawn to amended subject matter and are addressed in the claim rejection below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “wall” of Claims 1,2 and 5  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
It is noted that “page 6” lines 24-25 of Applicant’s specification disclose the rucksack 11 embodiment has a rear wall comprising an area of hook hastening 12 and a front wall comprising cover 13; however, the drawings do not indicate the rear or front wall with a reference character, only the hook fastening and cover. Furthermore, it cannot be readily determined if the claimed “wall” corresponds to the “rear wall,” the “front wall,” or the combination of the rear and front walls. Examiner suggests providing existing figure 6 with a reference character denoting the “wall,” and a corresponding specification amendment adding the reference character to the specification. 
Further, a “wall in combination with a second configuration (Claim 1),” “the cover forming a secondary pocket in combination with a wall (claim 2),” “the cover is handedly attached to the wall (claim 5),” and “at least one fastener in combination with a wall (claim 6)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For claim 1, the specification supports the rucksack 11 embodiment having a wall, but the cover 13 of this embodiment only has a single configuration shown in figure 6 and described on page 6, lines 12, 17-18 and 30, where the cover overlays the area of hook or loop fastening 12 but does not have second configuration where the cover is not located over the wall. The first and second configurations are features of the rucksack 1 embodiment shown in figures 1-5 and the second configuration is shown in figures 2 and 3. However, the rucksack 1 embodiment is not disclosed as having a wall. Therefore, the drawings fails to show a single embodiment having both a wall and a cover that is changeable between first and second configurations. This objection may be overcome by demonstrating that the embodiment shown in figures 1-5 also has a wall, such as by providing one or more of existing figures 1-5 with a reference character for the wall as well as a corresponding specification amendment. 
The same applies to claim 2 which recites the cover forms a secondary pocket which page 6, lines 9-11 discloses, is a feature of the rucksack 1 embodiment, but not the rucksack 11 embodiment. As discussed above, the front and rear walls are only disclosed as being features of the rucksack 11 embodiment. Therefore, the drawings do not support a single embodiment having both front and rear walls (rucksack 11) and a secondary pocket (rucksack 1).
For claim 5, none of the figures show a “cover  is hingedly attached to a wall,” since the cover being hingedly attached is a feature of the rucksack 1 embodiment and the wall is a feature of the rucksack 11 embodiment and none of the figures show both feature in combination. 
For claim 6, for the same reasons discussed above, none of the figures show the combination of a “releasably fixable” cover (rucksack 1) and a wall (rucksack 11). 

Other features that must be shown in the drawings, or canceled from the claims, include:
The “single opening” in claim 3.
The “at least one fastener” in claim 6. It is noted that although support for fastening tabs is shown, but not the “at least one fastener.”
The “button or press stud” in claim 8.
The “clothing, footwear, headgear, ... [or], an umbrella” in claim 9.
The “pocket located under a portion of the cover that is not see-through” in claim 14. It is noted that all the relevant figures show the pocket clearly such that it is not under a portion of the cover that is not see through.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is a lack of antecedent basis in the specification for “the wall being integrally formed with, and fixedly attached to, the decorative item,” as recited in claim 1. 
The specification is also objected to for the following reasons:
Similar to the drawing objections above, the specification supports the rucksack 11 embodiment having a wall, but the cover 13 of this embodiment only has a single configuration shown in figure 6 and described on page 6, line 12, 17-18 and 30, where the cover overlays the area of hook or loop fastening 12 but does not have second configuration where the cover is not located over the wall. The first and second configurations are features of the rucksack 1 embodiment shown in figures 1-5 and the second configuration is shown in figures 2 and 3. However, the rucksack 1 embodiment is not disclosed as having a wall. Therefore, the two separate embodiments (rucksack 1 and rucksack 11) appear to mix and match features of each embodiment without one single embodiment having all the features, as recited in the claims. This objection may be overcome by demonstrating that the first embodiment has a “wall.”  
Similarly, the specification supports the combination of secondary pocket, rear wall, and front wall is a feature of the rucksack 1 embodiment, but not the rucksack 11 embodiment. As discussed above, the front and rear walls are only disclosed as being features of the rucksack 11 embodiment. Therefore, the specification does not support a single embodiment having both front and rear walls (rucksack 11) and a secondary pocket (rucksack 1).
Similarly, the specification does not support a cover hingedly attached to a wall, since the cover being hingedly attached is a feature of the rucksack 1 embodiment and the wall is a feature of the rucksack 11 embodiment and the specification does not support both features in combination. 
Similarly, the specification does not support the combination of a releasable cover fixable cover (rucksack 1) and a wall (rucksack 11). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claim 1 recites “the wall being integrally formed with, and fixedly attached to, the decorative item.” This recitation describes new matter that was not previously supported by the Applicant’s written specification. Although the figures appear to show the wall and decorative item are integral and/or the wall is attached to the decorative item, the specification is silent as to the process of forming the wall and/or the type of attachment between the wall and decorative item. Therefore, the disclosure does not support the recitation that the wall is integrally formed with the decorative item or that the attachment between the wall and decorative item is fixed. Claims 2-3 and 5-16 are similarly rejected as being dependent from rejected claim 1.
Similar to the drawing objections and the specification above, Claim 1, 2, 5, and 6 are specifically rejected under this section as outlined below. 
For claim 1, there is a lack of support in Applicant’s disclosure for a “wall in combination with a second configuration.” The specification supports the second configuration where the cover is not located over the wall. The first and second configurations are features of the rucksack 1 embodiment shown in figures 1-5 and the second configuration is shown in figures 2 and 3. However, the rucksack 1 embodiment is not disclosed as having a wall. Therefore, the two separate embodiments (rucksack 1 and rucksack 11) appear to mix and match features of each embodiment without one single embodiment having all the features, as recited in the claims. Therefore, there is a lack of support in Applicant’s disclosure for a “wall in combination with a second configuration.” This rejection may be overcome by demonstrating that the first embodiment has a “wall.”
 For claim 2, there is lack of support in Applicant’s disclosure for “the cover forming a secondary pocket in combination with a wall.” The specification supports the combination of secondary pocket, rear wall, and front wall is a feature of the rucksack 1 embodiment, but there is a lack of support in the disclosure for the rucksack 11 embodiment. As discussed above, the front and rear walls are only disclosed as being features of the rucksack 11 embodiment. Therefore, the specification does not support a single embodiment having both front and rear walls (rucksack 11) and a secondary pocket (rucksack 1).
For claim 5, there is lack of support in Applicant’s disclosure for “the cover is hingedly attached to the wall.” The specification does not support a cover hingedly attached to a wall, since the cover being hingedly attached is a feature of the rucksack 1 embodiment and the wall is a feature of the rucksack 11 embodiment and the specification does not support both features in combination. 
For claim 6, there is lack of support in Applicant’s disclosure for  “at least one fastener in combination with a wall.” The specification does not support the combination of a releasable cover fixable cover (rucksack 1) and a wall (rucksack 11). 

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 15, and 16 recite the limitation "the area of hook or loop fastening.”  There is insufficient antecedent basis for this limitation in the claim. However, Claim 1 does recites “at least one area of hook or loop fastening.” It is requested that “the area of hook or loop fastening” in claimed 1, 5 and 16 be rephrased to “the at least one area of hook or loop fastening.” “The area” in line 9 of the end of claim 1 could be interpreted as referring to a number of different areas. Claims 2-3 and 5-16 are similarly rejected as being dependent from rejected claim 1.
Claim 3 recites “the pocket has a single opening.” It is unclear if the single opening is the same as or in addition to the opeing recited in claim 1. From the disclosure it appears that the opeing and single opening are referring to the same opening. If so, Examiner suggests amending claim 3 to recite “the opening is a single opening.”
Claim 6 recites “its.” It is unclear to what its is referring. Examiner suggests replacing “its” with “The.” 
Claim 6 is also indefinite for depending from canceled claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0320183 A1 from Donahue (hereinafter “Donahue”) and in view of US Patent 5,943,698 A to Blanks (hereinafter “Blanks”). 
For claim 1, Donahue discloses a decorative item comprising: 
a wall comprising (front portion of 112 of 102 and side 122 of pack panel 104 forming the “wall;” see annotated fig. 5 and 5 below) at least one area of hook or loop fastening, (second side 122 allows a user to affix design and/or utility objects 150 and 160 having complimentary hook elements to the loop material of pack 104; paras 0044-0045)

    PNG
    media_image1.png
    919
    558
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    594
    453
    media_image2.png
    Greyscale

The wall being integrally formed with (as best understood by the disclosure, the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. The American Heritage Dictionary of English Language, Fifth Edition, via TheFreeDictionary.com, defines the adjective term “integral” broadly and has a definition of “[e]ssential or necessary for completeness; constituent.” In this case, Donahue’s wall 120/112 is integrated with the decorative item at least by fasteners 114 which combine the wall and decorative item into a single integral backpack), and fixedly attached to (further, as best understood by the disclosure, the term “fixedly attached” is interpreted as a functional recitation. One skilled in the art would readily understand an attachment remains “fixed” unless acted on by an outside force. In this case, Donahue’s wall 120/112 is attached to the decorative item at least by fasteners 114; please note that the recitation “fixedly” is an intended use recitation that depends upon the user to either attached or detach the components, and , the decorative item; 
a cover at least a portion […] is configured to overlay the area of hook or loop fastening (second panel 130 comprising inner side 134 encompassing an entire surface of one side 122 of the pack panel 104 wherein the inner surface of 134 can include a perimeter of hook material strips to mate and join with the loop surface of side 122); 
a pocket for storing decorations having an opening located in the wall under the cover (second storage compartment 112 in wall portion and under cover 130, see fig. 2a); and 
wherein the cover is changeable between first and second configurations; wherein: in a first configuration the cover overlays the area of hook or loop fastening; in a second configuration the cover is not located over the wall such that a user may attach decorations to and detach decorations from the area of hook or loop fastening (the pack panel 104 can include a removably attachable second panel 130 wherein the second panel can be adapted to removably attached to the outside 122 of the pack panel (para 0040); and objects 150 and 160 are to be attached to surface 122 (paras 0044-0045); Objects 150 and 160, can obviously comprise decorative items that can also obviously be stored in second storage compartment 112; also see fig. 1).  
	Donahue does not specifically disclose that the cover is see-through. However, with respect to the second panel 130, Donahue does teach other types of panels 130 can be provided to attach to pack panel 104 in a variety of colors and designs permitting a user to customize his/her backpack (para 0041). Attention is also directed to Blanks, which teaches an analogous article for purposes of displaying images, logos, patterns, indicia, or pictorial matter matters that can be quickly and easily integrated with articles and apparel in a fashion allowing for removability and interchangeability (col. 1, lines 18-23 of Blanks). Specifically, Blanks teaches display elements are displayed through a clear, transparent, and flexible material 6 affixable to the outer portion of the article or appeal (col. 3, line 66 to col. 4, line 19 of Blanks). One skilled in the art would readily understand the benefits of incorporating a see-through cover provides weatherproofing and prevents the display elements from becoming wet and/or detreating.
see-through.  

	For claim 2, the modified Donahue does not specifically disclose the decorative item of claim 1 wherein the cover forms a secondary pocket on the item such that the secondary pocket is at least in part defined by a rear wall comprising an area of hook or loop fastening and a front wall comprising the see- through cover.  
	However, one skilled in the art would readily understand that when the modified cover 130 is place over the wall (second side 122), a secondary pocket is formed between the surfaces of the cover 130 and wall 122. Therefore, the cover would form a secondary pocket on the item such that the secondary pocket is at least in part defined by a rear wall comprising an area of hook or loop fastening and a front wall comprising the see- through cover.  

For claim 3, the modified Donahue does teach the decorative item of claim 1 wherein the pocket has a single opening (top portion of 112 comprises a single opening that is closed on both sides and on the bottom, see figs. 2a and 4). 

For claim 5, the modified Donahue does not specifically disclose the decorative item of claim 1 wherein the cover is hingedly attached to the wall. (think it might be okay still).
However, Donahue does teach the second panel 130 can include a perimeter of hook materials strips 136 for purposes of mating and joining with the loop surface of 122 of pack 103 (para 0041; see portion of fig. 5 below).

    PNG
    media_image3.png
    509
    437
    media_image3.png
    Greyscale

One skilled in the art would readily understand that a user need not remove all hook material strips 136 to access the side surface 122. Removing three of the strips and leaving the remaining fourth attached to the second side 122 would form a cover is hingedly attached to the wall.

For claim 6, the modified Donahue does teach the decorative item of claim 4 wherein the cover is releasably fixable in its first configuration by means of at least one fastener (the inside surface 134 of the second panel 130 is configured with a perimeter of hook material strips 136 and can obvious be removed by the user to access side wall 122, see para 0041). 

For claim 7, the modified Donahue does not specifically disclose the decorative item of claim 1 wherein the pocket for storing decorations comprises at least one fastener to seal its opening. However, incorporating a fastener at an open portion of a pocket is a routine modification in the art of carrying bags and backpacks and well within the skill level of one of ordinary skill in the art. It would have been the pocket for storing decorations comprises at least one fastener to seal its opening for the purposes of keeping stored items secured and preventing secured items from leaving the pocket inadvertently. 


For claim 8, the modified Donahue does not specifically disclose the decorative item of claim 7 wherein the fastener is a zip, a button or a press stud. However, as explained in the discussion for claim 7, adding a fastener to an open pocket is an obvious modification. Similarly, zippers, button, and press-studs are all well-known types of fasteners, especially in the art carrying bags and backpacks. In fact, Donahue defines the term “fastening mechanism” as including, but not limited to, snap fasteners, hook and loop material, buttons, and zip fasteners (para 0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the fastener is a zip, a button or a press stud for purposes of providing a means to secure the pocket closed, as taught by Donahue. 

For claim 9, the modified Donahue does teach the decorative item of claim 1 wherein the decorative item is one of an item of clothing, footwear, headgear, luggage, a bag, an umbrella, or a rucksack (embodiment 100 showing a customizable backpack. In other words, a bag or rucksack; see para 0030 and paras 0053-0054). 

For claim 10, the modified Donahue does teach the decorative item of claim 1 wherein at least 50% of the cover is see-through, or at least 75% of the cover is see-through, or at least 90% of the cover is see-through (the panel 130 being modified to include a portion that is a clear, transparent, and flexible sheet material 6, col. 3, line 66 to col. 4, line 19 of Blank; also see discussion for claim 1 above). 

For claim 11, the modified Donahue does teach the decorative item of claim 1 wherein the whole cover is see-through (the panel 130, being modified by Blanks into a clear, transparent and flexible sheet material 6, as explained in claim 1 discussion 

    PNG
    media_image4.png
    279
    212
    media_image4.png
    Greyscale

For claim 12, the modified Donahue does teach the decorative item of claim 1 wherein the see-through portion of the cover is transparent (the panel 130 being modified to include a portion that is a clear, transparent, and flexible sheet material 6, col. 3, line 66 to col. 4, line 19 of Blank; also see discussion for claim 1 above).

For claim 13, the modified Donahue does teach the decorative item of claim 1 wherein the pocket is located under the portion of the cover that is see-through (although the entrance of the pocket is not located immediately and directly beneath the see-through portion of the modified cover, the entrance to the pocket is located at some point under the cover). 

For claim 14, the modified Donahue does not specifically disclose the decorative item of claim 1 wherein the pocket is located under a portion of the cover that is not see-through.  
However, Donahue does teach the second panel 130 can include a perimeter of hook materials strips 136 for purposes of mating and joining with the loop surface of 122 (para 0041; see portion of fig. 5 below).

    PNG
    media_image3.png
    509
    437
    media_image3.png
    Greyscale

The panel 130, being modified by Blanks, may obviously include strips 136 for adhering the panel 130 to side 122. One skilled in the art would readily understand the perimeter portions of the clear modified panel 130, at the locations of the strips 136, would include portions that are not see-through. Since pocket 112 would be located under panel 130, it would be understood that the pocket is located under a portion of the cover that is not see-through.  

For claim 15, the modified Donahue does teach a kit comprising: a decorative item made in accordance with claim 1; and a plurality of decorations (160) each comprising areas of hook or loop fastening configured to be attached to and detached from the area of hook or loop fastening on the decorative item (the second side 122 of the pack panel can allow a user to affix decorative objects 150 and design and/or utility objects 160 having complimentary hook elements to the loop material of pack panel 104; paras 0044-0045). 

For claim 16, it would be at least obvious to one of ordinary skill in the art, in light of the teachings of the modified Donahue to teach a method of decorating an item comprising the steps of: a. providing a decorative item (150 and/or 160) made in accordance with claim 1; and b. attaching at least one decoration to the area of hook or loop fastening on the item (the second side 122 of the pack panel can allow a user to affix decorative objects 150 and design and/or utility objects 160 having complimentary hook elements to the loop material of pack panel 104; paras 0041-0045; also see discussion for claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732